Citation Nr: 1722397	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  14-43 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent from February 29, 2012, to February 25, 2013, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for skin cancer, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide agent exposure.

4.  Entitlement to service connection for a right leg disorder.

5.  Entitlement to service connection for a traumatic brain injury (TBI), claimed as a head injury.

6.  Entitlement to an initial rating in excess of 10 percent from July 13, 2012, to February 25, 2013, and in excess of 60 percent thereafter, for dermatitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from March 1966 to March 1968. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2013, November 2013, and April 2014, decisions of the San Diego, California, Regional Office (RO). In March 2016, the Board remanded the appeal to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for skin cancer, hypertension, a right leg disorder, and a TBI, and an increased initial rating for dermatitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Since February 29, 2012, the Veteran's PTSD caused anger, irritability, sleep disturbances and insomnia, depression, intrusive thoughts, nightmares, alcohol use, hypervigilance, avoidance of crowds, hyperarousal to sounds, emotional detachment, restricted range of affect, flattened affect, difficulty adapting to stressful circumstances, isolation, anxiety, panic attacks, memory impairment, a lack of motivation, agitation, confrontations with co-workers, and marital difficulties.

2.  The Veteran's service-connected PTSD makes him unable to secure or follow a substantially gainful occupation.

3.  The Veteran is in receipt of a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) for PTSD and a 60 percent rating for dermatitis.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, since February 29, 2012, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2016).

3.  The criteria for special monthly compensation (SMC) have been met. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including July, November, and December 2012 notices which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The July, November, and December 2012 notices were issued to the Veteran prior to the February 2013, November 2013, and April 2014 rating decisions from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran has a non-service-connected psychiatric disorder, in addition to his service-connected PTSD. No competent medical professional has separated the effects of the non-service-connected disorder from those associated with the service-connected disorder. Therefore, all of the Veteran's psychiatric symptoms will be attributed to his service-connected PTSD. See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

May and June 2012 VA treatment records indicate that the Veteran had anger management difficulties, sleep difficulties, short periods of depression, intrusive recollections about in-service experiences approximately once per week, guarded behaviors in crowds, was hyperaroused to sounds, easily provocation to anger, that he and his wife had arguments, that he did not have many friends, and that he had difficulty expressing loving feelings. 

In December 2012, the Veteran was afforded a VA examination. He reported intrusive recollections of his time in service approximately once per week, avoiding watching war movies and that he would get angry watching the news, avoiding crowds, difficulty expressing loving feelings, irritability, hypervigilance in public places, and that he did not have many friends and described himself as a loner. The Veteran had been married to his fourth wife since 1982. He reported two biological children from previous marriages with which he had no contact. He and his wife rarely socialized except with her adult children and they rarely saw their grandchildren. The Veteran stated that he had only one close friend, who was a work associate and who he mainly only saw at work. The examiner indicated the Veteran had anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and irritability.

In his February 2013 notice of disagreement (NOD), the Veteran wrote that he had panic attacks and would wake up at night with breathing difficulty until he could calm down. He also reported memory impairment, moodiness, a lack of motivation, and anger management problems affecting his home life, work life, and driving.

In October 2013, the Veteran was afforded a VA examination. The examiner noted PTSD symptoms of nightmares, psychological distress when reminded of in-service events, avoidance behaviors, emotional detachment, restricted range of affect, flattened affect, difficulty adapting to stressful circumstances, hypervigilance, agitation, anger, anxiety, and insomnia. The Veteran reported that his wife told him he had become a "loner" with respect to relationships with family and friends and that he was irritable and angry. He reported little socialization and only when forced. He did report seeing his grandchildren on occasion which he enjoyed. He stated that he and his wife occasionally went out for lunch or dinner and that he had one good friend at work. He stated that he had been reprimanded at work for yelling at fellow employees. He reported spending the majority of his free time in his garage watching television. He reported no hallucinations or suicidal or homicidal ideation.

In a November 2013 statement, the Veteran wrote that he had had several confrontations with co-workers and was told he would be terminated if the confrontations did not stop. He stated that he tried to avoid the confrontations but had difficulty doing so. 

In May 2016, the Veteran was afforded a VA examination. The examiner indicated that the Veteran's alcohol use disorder was very likely caused by his PTSD as he was attempting to "self-medicate." The Veteran reported that his wife continued to tell him he was a "loner" and that he was angry too often. He reported that his dog was his only friend and that he tried to spend all of his time alone in his garage with his dog. He reported that, since 2007, he had been working approximately 30 hours per week at a rental car company. The examiner indicated symptoms of depressed mood, anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances. On examination he had a dysthymic and anxious affect. He reported no hallucinations, delusions, or suicidal or homicidal ideation.

In an April 2017 statement, the Veteran wrote that he had lost his job due to difficulty controlling his anger. He also stated that his wife was considering leaving him.

During the entire period on appeal since February 29, 2012, the Veteran's PTSD caused anger, irritability, sleep disturbances and insomnia, depression, intrusive thoughts, nightmares, alcohol use, hypervigilance, avoidance of crowds, hyperarousal to sounds, emotional detachment, restricted range of affect, flattened affect, difficulty adapting to stressful circumstances, isolation, anxiety, panic attacks, memory impairment, a lack of motivation, agitation, confrontations with co-workers, and marital difficulties. Given these facts, the Board finds that a 70 percent evaluation most closely approximates the Veteran's disability during the entire period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 100 percent rating is not warranted as the Veteran was not completely impaired and was able to maintain part-time employment during nearly the entire period on appeal and would occasionally spend time with his grandchildren or go out with his wife, which he enjoyed. 

The Board has also considered whether an inferred claim for a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). The Veteran is now rated 70 percent for his PTSD and, therefore, meets the schedular criteria based on this disability alone. The Veteran had been working approximately 30 hours per week since 2007 but was having confrontations with co-workers. In April 2017, the Veteran reported that he had been terminated from his job due to his anger management problems. His anger management difficulties and irritability have been consistently associated with his PTSD. Therefore, the Veteran's PTSD is now preventing him from securing or following a substantially gainful occupation and a TDIU is warranted.

The Veteran is currently rated 60 percent for his dermatitis. Given the grant here of a TDIU due to PTSD, the Board also considers whether the Veteran is entitled to SMC. SMC is payable at a specified rate under 38 U.S.C.A. § 1114(s) when a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities. 38 C.F.R. § 3.350(i) (2016). A TDIU rating can qualify for compensation at the 38 U.S.C.A. § 1114(s) rate, but only if the TDIU is based on a single disability. Bradley v. Shinseki, 22 Vet. App. 280, 293 (2008). As the Veteran's TDIU is based solely on his PTSD and PTSD and dermatitis involve different anatomical segments or bodily systems, the Board finds that the Veteran is entitled to SMC under 38 U.S.C.A. § 1114(s).


ORDER

An initial rating of 70 percent for PTSD since February 29, 2012, is granted.

TDIU is granted.

SMC is granted.


REMAND

In February 2013, the Veteran submitted an NOD with the denial of his claims of an increased initial rating for dermatitis and service connection for a right leg disorder and for a TBI. A statement of the case (SOC) addressing the Veteran's February 2013 NOD has not been issued to him. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

At his December 2012 VA PTSD examination, the Veteran reported receiving Social Security benefits. The evidence considered by the Social Security Administration (SSA) in granting the Veteran's claim is not of record. Remand is necessary to obtain the SSA records. See Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In a November 2013 written statement, the Veteran indicated he received treatment for hypertension from VA immediately following service separation. Treatment records from this period are not of record and remand is necessary to associate any records with the file.

Remand is also required to ensure compliance with the Board's prior remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). In the March 2016 Remand, the Board, in pertinent part, directed the RO to obtain a VA medical opinion as to whether the Veteran's service-connected dermatitis caused or aggravated his skin cancer. In a May 2016 medical opinion, the examiner opined that there was no causal relationship between dermatitis and the Veteran's skin cancer. She did not provide an opinion as to aggravation. 

In the March 2016 Board Remand, the RO was directed to obtain a VA medical opinion as to whether the Veteran's hypertension occurred within one year of service separation. The VA examiner did not expressly address this question. In the May 2016 VA examination report, the examiner did state a date of diagnosis of "1969 (he says it's around that time)" and stated that the Veteran developed dizziness and instability and was diagnosed with hypertension "right after he returned from Vietnam." Remand is necessary to clarify whether the Veteran's hypertension manifested to a compensable degree within one year of service separation.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Issue an SOC to the Veteran and his accredited representative which addresses the issues of an increased initial rating for dermatitis and service connection for a right leg disorder and for a TBI. The Veteran should be given the appropriate opportunity to respond to the SOC.

2.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the decision for incorporation into the record.  

3.  Associate with the record any VA clinical documentation from 1968 to 1970.

4.  After receipt of the SSA records or a response from the SSA that the records are unavailable, return the file to the VA examiner who conducted the May 2016 VA examination and provided the May 2016, October 2016, January 2017, and February 2017 medical opinions. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA skin diseases examination to obtain an opinion as to the nature and etiology of his skin cancer. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether the Veteran's right cheek squamous cell carcinoma was aggravated (increased in severity beyond its natural progression) by his service-connected dermatitis.

IN ADDITION TO ANY RECORDS ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*March 1968 physical examination for service separation and report of medical history. VBMS Entry 1/22/2013, p. 14-15, 35-36.

*Private treatment records for squamous cell carcinoma. VBMS Entry 7/19/2012.

*December 2012 VA examination report.

*February 2013 NOD which includes statements from the Veteran.

*September 2013 VA examination report.

*November 2013 written statement from the Veteran.

*May 2016 VA examination report and May 2016, October 2016, January 2017, and February 2017 VA medical opinions.

5.  After receipt of the SSA records or a response from the SSA that the records are unavailable and after associating with the file VA treatment records from 1968 to 1970, return the file to the VA examiner who conducted the May 2016 VA examination and provided the May 2016, October 2016, and January 2017 medical opinions. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA hypertension examination to obtain an opinion as to the nature and etiology of his hypertension. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.


The examiner should address whether the Veteran's hypertension manifested to a compensable degree within one year of service separation.

IN ADDITION TO ANY RECORDS ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*Service treatment records indicating a blood pressure of 128/86 at induction and a report by the Veteran at that time that he had high blood pressure but had never been treated, a blood pressure of 140/90 at a routine in-service examination, and a blood pressure of 150/82 at service separation. VBMS Entry 1/22/2013, p. 6, 8, 15, 17.

*April 2012 VA treatment record stating that the Veteran had a medical history of hypertension being diagnosed when he was 40 years old but that it had been noted when he was in his 30s. VVA Entry 11/23/2016, p. 181.

*February 2013 NOD stating that the Veteran's blood pressure just after service separation was 210/98 and stating that he has been taking medication for hypertension since that time.

*November 2013 written statement from the Veteran indicating VA treatment immediately following service for hypertension.

*December 2014 written statement from the Veteran that he has been on medication for hypertension since service separation.

*May 2016 VA examination report and May 2016, October 2016, and January 2017 medical opinions.

*April 2017 written statement from the Veteran.

6.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


